PROB 12A
(7/93)
                                 United States District Court
                                                       for
                                       District of New Jersey
                           Report on Offender Under Supervision

Name of Offender: Ralph Difalco                                                           Cr.: 16-00084-001
                                                                                           PACTS 11: 67195

Name of Sentencing Judicial Officer:     THE HONORABLE JOHN MICHAEL VAZQUEZ
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/10/2011
Date of Violation Sentence: 11/3/2017

Original Offense: Count One: Attempt and Conspiracy to Commit Fraud., 18 U.S.C. 349
Violation Offense: Count One: Association with Felons

Original Sentence: 80 months imprisonment, 36 months supervised release
Violation Sentence: 1 year supervised release with 3 months Location Monitoring

Special Conditions: Substance Abuse TestinglTreatment, Mental Health Treatment, Financial Disclosure,

Type of Supervision: Supervised Release                          Date Supervision Commenced: 11/03/2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

   1                   Failed to satisfy restitution


U.S. Probation Officer Action:

Throughout his term of supervised release, DiFalco has paid total of $1,139.17. The offender’s supervision
is due to expire on November 2, 2018, with an outstanding restitution balance of $1,207,663.83. The
Financial Litigation Unit of the United States Attorney’s Office was notified of the expiration of supervision
and has a standing order for garnishment of the offender’s earnings and all future income tax refunds via
the Treasury Offset Program (TOP). This Office recommends the supervision term be allowed to expire as
scheduled since the restitution order remains imposed as a final judgment, pursuant to Title 18, U.S.C.,
Sections 3554 & 3613.

                                                                    Respectfully submitted,

                                                                          EU MctvtIA’Le%1jJ
                                                                     By: Elisa Martinez
                                                                          Senior U.S. Probation Officer
                                                                     Date: 10/17/2018
                                                                                          Prob 12A page 2
                                                                                                   —




                                                                                              Ralph DiFalco


    Please check a box below to indicate the Court’s direction regarding action to be taken in thUs case:

  F No formal Court Action to be Taken at This Time
  F Submit a Request for Modif’ing the Conditions or Term of Supervision
  F Submit a Request for Warrant or Summons
,)Other (as recommended by Probation)- Allow supervised term to expire as scheduled




                                                      EouIceEE
